ALLOWABILTY NOTICE
This action is in response to the amendment filed 4 August 2022. 
	Claims 1 – 20 are pending and have been examined. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Allowed Claims: Claims 1 – 20 are allowed. 
Examiner’s Statement of Reasons for Allowance: The following is an examiner’s statement of reasons for allowance:
35 U.S.C. §101
	Applicant’s claimed invention provides for an improvement over the prior technologies.  Applicant's arguments filed on 4 August 2022 are deemed to be persuasive and adequately reflect the Examiner's opinion as to why claims 1 – 20 are eligible under 35 USC 101 (see MPEP 1302.14).

35 U.S.C. §102 / §103
	The closest prior art of record includes Bouqata et al. (U.S. 2013/026349), Yokoyama et al. (U.S. 2013/0226639), McCord (U.S. 2018/0082213), Srivastava (U.S. 2002/0099519), and Leonard et al. (U.S. 9147218).
	However, with respect to exemplary independent claim 1, the closest prior art of record, either alone or taken in combination with any other references of record, do not anticipate or render obvious the claimed functionality directed to at least wherein the additional individual reinforcement learning is performed using a second Q-Learning algorithm using a single Q matrix created for each subject object, thereby improving the quality of reinforcement learning for the selected first cluster, wherein the additional individual reinforcement learning is performed for a portion of the plurality of subject objects, by filtering out subject objects determined as having good results from the initial clustered reinforcement learning; and controlling an action based on the result of the hierarchical, clustered reinforcement learning, wherein controlling the action based on the result of the hierarchical, clustered reinforcement learning further includes controlling the action based on one of the clusters that is not selected by the selecting for revision.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN S MILLER whose telephone number is (571)270-5288.  The examiner can normally be reached on M-F 10am-6pm. Examiner’s fax phone number is (571) 270-6288.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN S MILLER/Primary Examiner, Art Unit 3683